     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


E. N. BISSO & SON, INC.                             * CIVIL ACTION

VERSUS                                              * NO. 19-cv-14765

M/V BOUCHARD GIRLS, her tackle,                     * SECTION “”D” (3)
Furniture, apparel, appurtenances, etc. in
rem, and the Barge B. NO. 295, her tackle,          * JUDGE VITTER
Furniture, apparel, appurtenances, etc. in
rem and BOUCHARD TRANSPORTATION                     * MAGISTRATE DOUGLAS
CO., INC. in personam



  MEMORANDUM IN SUPPORT OF MOTION TO DISMISS FOR LACK OF IN REM
  SUBJECT MATTER JURISDICTION AND LACK OF PERSONAL JURISDICTION

MAY IT PLEASE THE COURT:

       Tug BOUCHARD GIRLS Corp., as owner of the M/V BOUCHARD GIRLS, in rem

(“BOUCHARD GIRLS”), and B. No. 295 Corp., as owner of the Barge B. No. 295, in rem (“B.

No. 295”), respectfully move this Court to dismiss the Verified Complaint in Intervention filed

by Wells Fargo Bank, N.A. (“Wells Fargo”). [Rec. Doc. 41]. Wells Fargo has not arrested the

M/V BOUCHARD GIRLS or the Barge B. No. 295, in rem, and, pursuant to well-established

principles of the Fifth Circuit, without the arrest of the M/V BOUCHARD GIRLS and the Barge

B. No. 295, this Honorable Court lacks in rem jurisdiction to make any award against those

vessels in favor of Wells Fargo, and Wells Fargo has not obtained personal jurisdiction over the

owners of those vessels.

       Therefore, as explained below, the Court should dismiss Well Fargo’s Verified

Complaint in Intervention.


                                                1
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 2 of 9




                                        BACKGROUND

       On December 27, 2019, E.N. Bisso & Son, Inc. (“Bisso”) filed its Verified Complaint in

this action against the M/V BOUCHARD GIRLS and the Barge B. No. 295 (collectively, “the

Vessels”) in rem and against Bouchard Transportation Co., Inc. in personam. [Rec. Doc. 1]. The

Complaint requested the arrest of the Vessels and the Vessels were subsequently arrested by the

U.S. Marshals pursuant to this Court’s order. [Rec. Doc. 9].

       Long after the Bisso arrest in December 2019, Wells Fargo filed an unopposed motion to

intervene [Rec. Doc. 38] on April 17, 2020, which motion was granted by the Court on April 20,

2020. [Rec. Doc. 40].

       Wells Fargo’s Verified Complaint in Intervention [Rec. Doc. 41] asserts in rem claims

against the Vessels. Wells Fargo requests that “process of arrest, in due form of law….may issue

against the Vessels…as provided in Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claim, and that all persons claiming any interest in the Vessel may be cited to appear

and answer the matters aforesaid, and that the Vessel may be seized, condemned and sold to pay

the demands…advanced by Well Fargo….” [Id. at p. 7]. Although Wells Fargo prayed that the

Vessels be arrested pursuant to Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims in order to assert its alleged preferred ship mortgages against the Vessels, it has

not done so.

       On May 18, 2020, Wells Fargo filed its Motion for Summary Judgment asking the Court

to enforce its alleged preferred ship mortgages against the Vessels. [Rec. Doc. 58]. Thereafter,

on May 20, 2020, Wells Fargo filed a Motion Authorizing the Issuance of Warrant for Rule C



                                                 2
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 3 of 9




Maritime Arrest and requested the Court to order the Clerk to issue a warrant of arrest to the

Vessels pursuant to Rule C. [Rec. Doc. 58]. To date, the warrant of arrest has not been issued,

and Wells Fargo has not had the Marshals arrest the Vessels.

                                    LAW AND ARGUMENT

A.     This Court Lacks Jurisdiction to Enter Judgment in Favor of Well Fargo and
       Against the Vessels in Rem.

       In its Verified Complaint in Intervention, Wells Fargo prays that a “judgment be issued

against the Vessels, in rem,” for amounts allegedly due. [Rec. Doc. 41, p. 8]. “Rule C of the

Supplemental Rules for Certain Admiralty and Maritime Claims prescribes the procedure for

obtaining jurisdiction in rem in admiralty cases.” Transorient Navigators Co., S.A. v M/S

Southwind, 788 F. 2d 288 (5th Cir 1986). Rule C(3) entitled “Judicial Authorization and

Process” provides, in pertinent part, as follows:

       (a) Arrest Warrant.

               (i) The court must review the complaint and any supporting papers. If the
               conditions for an in rem action appear to exist, the court must issue an order
               directing the clerk to issue a warrant for the arrest of the vessel or other property
               that is the subject of the action. …

       (b) Service.

               (i) If the property that is the subject of the action is a vessel or tangible property
               on board a vessel, the warrant and any supplemental process must be delivered to
               the marshal for service. …

       When no in rem process is issued against a vessel and served on the vessel by the

Marshal as required under Rule C, the district court lacks jurisdiction to enter judgment against a

vessel in rem. Pacific Employers Ins. Co. v. M/V Gloria, 767 F.2d 229, 234 (5th Cir. 1985);

Associated Metals & Minerals Corp. v. SS Potoria, 484 F.2d 460, 461 (5th Cir 1973); Dow

Chemical Co., v. Bare UM-23-B, 424 F.2d 307, 311 (5th Cir. 1970). “This arrest or seizure of


                                                    3
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 4 of 9




the property gives the court jurisdiction.” Wong Shing v. M/V MARDINA TRADER, 564 F.2d

1183, 1186 (5th Cir. 1977).

       The Fifth Circuit mandates that a party seeking a judgment in rem against a vessel must

arrest the vessel even if the vessel had previously been arrested by another party. In Transorient

Navigators Company v. M/S SOUTHWIND, 788 F.2d 288 (5th Cir. 1986), the United States

sought contribution from a vessel involved in a collision, the M/S SOUTHWIND. The

SOUTHWIND had been arrested by the plaintiff, Transorient, but never arrested by the United

States. Id. at 291. The district court allowed the United States to recover on its maritime lien

against the SOUTHWIND, even though it had not arrested the vessel. The vessel interests

appealed that award because the United States had never arrested the vessel, which the vessel

interests maintained was a necessary prerequisite for an action in rem. Id. The United States,

like Well Fargo in this case, maintained that its arrest of the vessel was not necessary because the

vessel had been arrested by another party to the litigation. Id. at 292.

       The Fifth Circuit agreed with the vessel interests that even though the United States had a

maritime lien against the SOUTHWIND, since the United States never arrested the

SOUTHWIND and had not followed the procedures specified in Rule C, the district court lacked

jurisdiction to award the United States contribution against the vessel in rem. Id. at 292-93.

       In the Transorient Navigators case, the vessel owner had posted security in the form of a

special bond to release the vessel from the arrest. Id. at 292. The Fifth Circuit held that the

special bond under Supplemental Rule E(5)(a) permitted the shipowner “to restrict his

appearance to the action for which the bond had been posted” but it was not an agreement by the




                                                  4
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 5 of 9




vessel owner to pay any other claim presented in the litigation against the vessel other than the

specified claim:

               This language makes clear that the bond posted by Westwind is a
               special bond, conditioned solely on payment of a judgment in
               favor of Transorient. The bond does not run in favor of any other
               party to the litigation. This bond brings the SOUTHWIND before
               the court for the sole purpose of answering Transorient's claim.

Id. at 292. The Fifth Circuit directly answered the question about the necessity of a plaintiff or

claimant to arrest a vessel, pursuant to Rule C, to properly vest the court with in rem jurisdiction

to adjudicate that plaintiff/claimant’s claim against the vessel in rem:

               If the United States wished to file a cross-claim for contribution
               against the SOUTHWIND, it should have had the vessel arrested
               in accordance with the procedures specified in Rule C. Because it
               did not, we hold that the district court lacked jurisdiction to award
               the United States contribution against the SOUTHWIND in rem.

Id. at 292-93 (citing Pacific Employers Insurance, 767 F.2d at 234 (district court erred in

entering judgment against vessel in rem where no in rem process was issued, the vessel was not

arrested, no answer was filed on the vessel’s behalf, and the vessel owner did not waive

attachment); Associated Metals, 484 F.2d at 461-62 (same)).

       In the instant case, after the Vessels’ arrests, there was no special or general bond issued

for release of the Vessels. But even if, for argument’s sake, a special bond had been issued to

Bisso to release the vessel from arrest under Rule E(5)(a), that bond would have run solely in

favor of Bisso and would not have been available for the benefit of any other later joining party

to this lawsuit, like Wells Fargo. As the Fifth Circuit clearly recognized in Transorient

Navigators: “The bond brings the SOUTHWIND before the court for the sole purpose of

answering Transorient’s claim.” 788 F.2d at 292.



                                                  5
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 6 of 9




       Moreover, if a general bond had been filed—which it has not—in accordance with Rule

E(5)(b), it would have been posted as security to answer court judgments “in all or any actions

that may be brought thereafter in such court in which the vessel is attached or arrested.

Thereupon the execution of all such process against such vessel shall be stayed so long as the

amount secured by such bond or stipulation is at least double the aggregate amount claimed by

plaintiffs in all actions begun and pending in which such vessel has been attached or

arrested.” Rule E(5)(b) (emphasis added). Clearly, the general bond would only respond to a

claim in a plaintiff’s action against the vessel IF and WHEN the “vessel is attached or arrested”

or “has been attached or arrested” in that plaintiff’s action.

       Rule E(5) unquestionably requires that in order to be able to access security provided by

a special or general bond, substituted in place of the Vessels, a claimant, such as Wells Fargo or

any other claimant, MUST arrest or attach the Vessels first. Without an arrest of the Vessels, a

Rule C maritime lien claimant does not perfect the court’s in rem jurisdiction over the vessel for

its claim and such claimant has no right to seek the security benefits of a special or general bond

substituted for the vessel. 788 F.2d at 292-93.

       Rule C mandates that arrest of the Vessels is one of the critical elements for a court to be

able to exercise in rem jurisdiction over Wells Fargo’s claim against the Vessels, and Rule E

confirms arrest or attachment is necessary for a claimant to have the benefit of a special bond or

general bond substituted as security to pay claims against the Vessels.

B.     There Has Been No Waiver of In Rem Jurisdiction in This Case

       In this case, there has been no waiver by the Vessels’ owning companies to object to in

rem jurisdiction asserted by any entity that is not properly commenced by arrest of the



                                                  6
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 7 of 9




Vessels. The only parties to the suit when the owners filed their Verified Statements of Right or

Interest in the Vessels were Bisso and the defendants—no other claimant asserted an in rem

claim against the Vessels at that time. Those Statements noted the owners intended to defend the

vessels in rem in these proceedings brought by Bisso. [R. Docs. 18 and 19]. Thereafter, the

Owners filed an Answer specifying they were making a restricted appearance to answer the

Complaint of Bisso. [R. Doc. 30]. Admiralty Rule E(8) provides that an appearance to defend

against an admiralty and maritime claim may be expressly restricted to the defense of such

claim. When that occurs, as it did here, Rule E(8) stipulates that it is “not an appearance for

the purpose of any other claim with respect to which such process is not available or has not

been served.” (Emphasis added). Thus, the Vessel owners’ Answer, which noted their

restrictive appearance, did not constitute an appearance for any future claims that might be

brought in this litigation by entities not party to the litigation at the time the Answer was filed,

such as Wells Fargo, or a waiver of any maritime lien claimants obligation to comply with Rule

C to obtain in rem jurisdiction for those future claims against the Vessels.

       In this case there has been no waiver of in rem jurisdiction as to any and all claims that

could be brought now or in the future in the Eastern District of Louisiana against these

Vessels. Boland, another intervenor, recognized that fact and the need to comply with the Rule C

requirements for perfecting in rem jurisdiction of its claims against the Vessels by recently

requesting the Court to issue a warrant of arrest for these vessels and having the Marshal serve

the arrest warrant on the Vessels to perfect the Court’s in rem jurisdiction of Boland’s claims

against the Vessels. [R. Doc. 26].

                                   *               *              *



                                                   7
     Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 8 of 9




       Accordingly, Wells Fargo must seek a warrant of arrest from this Court and have the U.S.

Marshal serve the warrant on the Vessels to perfect in rem jurisdiction of the Court over Wells

Fargo’s claims against the Vessels. Wells Fargo’s failure to comply with these well recognized

and long followed Rule C procedures to properly assert its maritime lien claims against the

Vessels means the Court lacks in rem jurisdiction over Wells Fargo’s claims against the vessels.

C.     The Court Lacks In Personam Jurisdiction Over The Vessels Owners.

       The Court has no in personam jurisdiction over these Vessels’ owners as the Court’s

record confirms they have never been served with process by Wells Fargo.

                                         CONCLUSION

       Wells Fargo obviously realized after it filed its motion for summary judgment against the

Vessels in rem that it had failed to follow the clear, requisite procedures set forth by Rule C to

obtain in rem jurisdiction of the Vessels for Wells Fargo’s claim against the Vessels. As yet,

Wells Fargo has not complied with Rule C as it has not obtained a warrant of arrest order from

the Court, the Clerk has not issued warrants of arrest, and the U.S. Marshal has not served any

warrants of arrest on the Vessels to secure in rem jurisdiction of its claim against the

Vessels. Thus, this Court currently lacks proper in rem subject matter jurisdiction over the

Vessels for Wells Fargo’s claims and, additionally, lacks in personam jurisdiction over the

Vessels’ owners.

       Therefore, Wells Fargo’s Verified Complaint in Intervention [Rec. Doc. 41] should be

dismissed.




                                                  8
            Case 2:19-cv-14765-WBV-DMD Document 67-1 Filed 05/26/20 Page 9 of 9




                                          Respectfully submitted,

                                          MURPHY, ROGERS, SLOSS,
                                           GAMBEL & TOMPKINS

                                          /s/ Robert H. Murphy
                                          ____________________________________
                                          Robert H. Murphy (#9850)
                                          rmurphy@mrsnola.com
                                          Timothy D. DePaula (#31699)
                                          tdepaula@mrsnola.com
                                          701 Poydras Street
                                          Suite 400, Hancock Whitney Center
                                          New Orleans, LA 70139
                                          Telephone: (504) 523-0400
                                          Facsimile: (504) 523-5574
                                          Attorneys for Tug BOUCHARD GIRLS Corp. as
                                          owner of the M/V BOUCHARD GIRLS, in rem,
                                          making a restricted appearance pursuant to Rule
                                          E(8) of the Federal Rules of Civil Procedure, and B.
                                          No. 295 Corp., as owner of the Barge B. No. 295, in
                                          rem, making a restricted appearance pursuant to
                                          Rule E(8) of the Federal Rules of Civil Procedure
4836-7538-3485, v. 1




                                             9
